940 So.2d 1201 (2006)
Jeromy J. BAUTZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3550.
District Court of Appeal of Florida, Fourth District.
October 25, 2006.
*1202 Jeromy J. Bautz, Arcadia, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant filing a motion in the circuit court that includes the oath required by Florida Rule of Criminal Procedure 3.850 no later than thirty (30) days from the date of this opinion or the time remaining for such a motion under rule 3.850, whichever comes later.
GUNTHER, WARNER and MAY, JJ., concur.